Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Although not common, it was known in the prior art to seal a top cover to a battery housing via electronic pulse welding.  Chinese Patent Publication No. 105789501 to Lu (“Lu”).  Lu shows that the cover and side piece must be arranged such that a gap exists between the top covering and the target portion of side piece to which the top covering is to be welded.  Lu discloses creating that gap be creating a downward extension of the cover plate, rather than an upwardly protruding part of the side plate.  The downward extension of the cover plate in Lu ensures that there is contact between the cover plate and target portion of the side plate all the way to the inner edge of the target portion.  Lu at Figures 1 and 2.  Thus, Lu is silent regarding flyer portions of a top or bottom cover of a battery case being welded to target portions of side pieces via electromagnetic pulse welding where a gap exists between an inner portion of the flyer portion and the target portion, nor does Lu provide any motivation to include such feature in its system.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT P MCCONNELL whose telephone number is (571)270-7531.  The examiner can normally be reached on 9am to 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WYATT P MCCONNELL/Examiner, Art Unit 1727